Citation Nr: 0318861	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
arthritis of the lumbar spine and osteoarthritis, with 
chondromalacia, of the right and left knees.

2.  Entitlement to service connection for a psychiatric 
disorder, variously diagnosed.

(The issue of whether an April 14, 1978 decision of the Board 
of Veterans' Appeals (Board) wherein the Board denied 
entitlement to service connection for essential hypertension 
should be reversed on the grounds of clear and unmistakable 
error (CUE) is the subject of a separate decision under a 
different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active duty from February 19, 1974 to 
December 2, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in pertinent part, 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for bilateral knee, back, and psychiatric 
disabilities. Jurisdiction of the appeal has been assumed by 
the Montgomery, Alabama RO.

In November 2001 the Board remanded the case to the RO in 
response to the veteran's request for a hearing before a 
Veterans Law Judge.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at the RO in June 2002, a transcript of 
his testimony has been associated with the claims file.

In a September 2002 decision the Board determined that new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for a psychiatric 
disorder variously diagnosed.  

The Board undertook additional development on the issues of 
whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
arthritis of the lumbar spine and osteoarthritis, with 
chondromalacia, of the right and left knees and entitlement 
to service connection for a psychiatric disorder, variously 
diagnosed pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In August 2002 the Board undertook additional development on 
the issues of whether new and material evidence had been 
submitted to reopen claims of entitlement to service 
connection for arthritis of the lumbar spine and 
osteoarthritis, with chondromalacia, of the right and left 
knees, and entitlement to service connection for a 
psychiatric disorder, variously diagnosed pursuant to 
authority granted by 67 Fed.  Reg. 3,099, 3,104 (Jan. 23, 
2002) (38 C.F.R. § 19.9(a)(2)).  This has been completed.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
The CAFC held that this is contrary to the requirement of 
38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a) " and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the above reported development, additional 
medical evidence was obtained in connection with the claims 
on appeal including reports of VA neurologic and psychiatric 
examinations dated in March 2003 and Social Security 
Administration (SSA) disability records.  This evidence has 
not been considered by the RO and the veteran has not waived 
initial RO consideration of this evidence.  
38 C.F.R. § 20.1304.  

The RO should consider all pertinent evidence added to the 
record since the June 2002 supplemental statement of the case 
(SSOC).  

Also, the Board notes that the VA psychiatric examiner in 
March 2003 appears to have failed to express a nexus opinion 
as requested in the Board development of August 2002.  The 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the RO has not had the initial opportunity to 
issue a development letter consistent with the notice 
requirements of the VCAA and accordingly compels remand.

Accordingly, this case must be remanded to the RO for 
consideration of additional due process requirements as a 
result of the enactment of the VCAA and its implementing 
regulations and to notify the veteran of the one year period 
within which to submit evidence in support of his claim on 
appeal.  Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003). 

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Importantly, in an April 10, 2003, letter the veteran noted 
that he was using his brother's address.  The return address 
on the envelope was 9809 Redcliff Road, Birmingham, Alabama 
35215.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  



The letter should specifically notify the 
claimant that he has one year to submit 
evidence.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

4.  The RO should refer the claims file 
to the VA examiner who conducted the 
March 2003 psychiatric examination.  The 
examiner must be requested to provide the 
nexus opinion requested by the Board in 
its August 2002 remand directive.  In 
this regard, the claims file, and a copy 
of this remand must be made available to 
and reviewed by the examiner for the 
purpose of providing an addendum to the 
March 2003 psychiatric examination 
report.  The examiner must annotate the 
addendum report that the claims file and 
current remand were made available for 
review in conjunction his provision of a 
nexus opinion.  The examiner must provide 
an opinion as to whether it is at least 
as likely as not that any psychiatric 
disorder(s) found on examination is/are 
related to any incident of service from 
February to December 1974, or if pre-
existing service, was/were aggravated 
thereby.  The examiner must include a 
complete rationale any opinions 
expressed.  Any further examination of 
the veteran is at the discretion of the 
examiner.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested addendum to the March 2003 VA 
examination report to ensure that the 
medical opinion expressed is responsive 
to and in complete compliance with the 
directives of this remand and if it is 
not, the RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied. 

6.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
issues of whether new and material 
evidence has been submitted to reopen 
claims of entitlement to service 
connection for arthritis of the lumbar 
spine and osteoarthritis, with 
chondromalacia, of the right and left 
knees and, entitlement to service 
connection for a psychiatric disorder, 
variously diagnosed on a de novo basis 
with consideration of all evidence 
received following the June 2002 SSOC.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issues 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


